197 Kan. 186 (1966)
415 P.2d 250
H.L. KENDIG and ROXANNA KENDIG, Appellants,
v.
WILLIAM D. KRETSINGER, Appellee, PHILLIPS PETROLEUM COMPANY, Intervenor.
No. 44,559
Supreme Court of Kansas.
Opinion filed June 11, 1966.
Alvin Shapiro and Norman E. Gaar, both of Kansas City, Missouri, and Elvin D. Perkins, of Emporia, argued the cause and were on the briefs for the appellants.
Jerry R. Demo, of Emporia, argued the cause and was on the briefs for the appellee.
James W. Putnam, of Emporia, argued the cause, and Richard Mankin, of Emporia, was with him on the briefs for the intervenor.
The opinion of the court was delivered by
HATCHER, C.:
This is an appeal from a judgment denying injunctive relief in an action to stay the issuance of a building permit.
On October 13, 1965, appellants filed their petition seeking to permanently enjoin the appellee, the county engineer of Lyon County, from issuing a building permit until such time as the Kansas Supreme Court had had an opportunity to decide the appeal in the case of Moyer v. Board of County Commissioners, 197 Kan. 23, 415 P.2d 261, in which the zoning of the tract in question was in issue.
The petition was dismissed by the district court on the ground appellants had an adequate remedy at law, hence this appeal.
The Moyer case has now been decided. The injunctive relief sought by appellants would no longer serve any valid purpose as the decision in the Moyer case changed the conditions under which injunctive relief was sought.
This court is committed to the rule that a question raised on appeal will not be considered where it clearly appears that before the submission of the question to this court for determination there has been a change of circumstances which would make any judgment it might render of no consequence to the particular issue litigated *187 in the court below. This court will not decide issues where its judgment could not be made effective or would have no effect on the rights of the parties. (Row v. Artz, 168 Kan. 71, 211 P.2d 66; Diehn v. Penner, 169 Kan. 63, 216 P.2d 815; Carr v. Diamond, 192 Kan. 377, 388 P.2d 591.)
The appeal is dismissed.
APPROVED BY THE COURT.